DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Species A, drawn to figures 1-3 in the reply filed on February 7, 2022 is acknowledged.
Claims 10-14, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. 
However, claim 4 also does not read on the elected species because “wherein the bone plate is curved along the central longitudinal axis” belongs to species B which is a non-elected species. Therefore, claim 4 is further withdrawn.
As such, claims 1-3, 5-9 and 15-18 are pending in the instant application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the top, bottom, side surfaces and internal engagement surface, etc. (claim 1), first and second ridges (claim 9), must be numbered and shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Claim Objections
Claims 15-18 are objected to because of the following informalities:  
Claim 15 recites “a plurality of a tethered fastener assemblies” which should recite “a plurality of [[a]] tethered fastener assemblies.”  
Claim 16 should recite “when the smooth outer surface of the head is in contact with the internal engagement surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
is…”
Amended claim 5 recites “wherein the internal engagement surface a) is non-orthogonal to the depth and b) is opposed to each other to partially define the elongated slot.” It is unclear how the internal engagement surface can “oppose each other”. Therefore, Examiner evaluated the claim as reciting “wherein the internal engagement surface [[a)]] is non-orthogonal to the depth 
Claim 6 recites “wherein the internal engagement surface extends along an entirety of the first side member and the second side member”. It is unclear what is required from this limitation. Is the internal engagement surface the same length as the length of the first and second side members? Is the entire length of the first and second side members occupied by the internal engagement surface? This is not the case in Applicant’s invention. Therefore, Examiner evaluated the claim as reciting “wherein the internal engagement surface extends along a majority of the length of the first side member and the second side member.”
Claim 7 recites “wherein the elongated slot extends along anRESPONSI: TO RESTRICTION REQUIREMENTPage 3Application Number: 16 714,057Did: 4394.Q08USI Filing Date: December 13, 2019entirety of the length”. It is unclear what is required from this limitation. Is the slot the same length as the length of the plate? Is the entire length of the plate occupied by the slot? This is not the case in Applicant’s invention. Therefore, Examiner evaluated the claim as reciting “wherein the elongated slot extends along a majority of the length.”
Claim 9 recites “wherein the first and second side members include first and second ridges along the top of the first and second side members, respectively”. It is unclear what the “top” refers to. surfaces of the first and second side members, respectively”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fell et al. (US 2010/0331892), hereinafter “Fell”.
Regarding claim 1, Fell discloses a bone fixation and repair system (FIGS. 3-11) for a bone, comprising: a bone plate (16) elongated along a central longitudinal axis (horizontal axis, FIG. 3), the bone plate having a first end (left end, FIG. 3), a second end (right end, FIG. 3) spaced from the first end along the central longitudinal axis, a first and second side member (top and bottom side members, FIG. 3) on opposite sides of the central longitudinal axis, and an elongated slot (20) that extends through the bone plate along a depth (thickness of plate) that is perpendicular to the central longitudinal axis, the first side member and second side member each defining a bottom surface (bottom side, FIG. 8), a top surface (top side, FIG. 8) spaced from the bottom surface along the depth, and an internal engagement surface (internal surface of slot 20) that extends from the bottom surface toward the central longitudinal axis.  
Regarding claim 6, Fell discloses the bone fixation and repair system of claim 1, wherein the internal engagement surface extends along a majority of the length of the first side member and the second side member (FIG. 3).  
Regarding claim 7, Fell discloses the bone fixation and repair system of claim 1, wherein the bone plate defines a) a length that extends from the first end to the second end (horizontal dimension, 
Regarding claim 8, Fell discloses the bone fixation and repair system of claim 1, wherein the top surface of the first side member and the second side member are curved in order to receive a curved surface of a bone segment (¶66).  
Regarding claim 15, Fell discloses the bone fixation and repair system according to claim 1, further comprising: a plurality of tethered fastener assemblies (FIGS. 5-11) configured to concurrently fit within and slide along any portion of the elongated slot, each tethered fastener assembly having 1) a fastener (24) having a head (at 24, FIG. 9), a shaft (threaded portion of 24) that extends from the head along a central fastener axis (vertical axis, FIG. 9), and an elongated flexible element (36) that is attached to and extends from the shaft, and 2) a locking cap (22) configured to slide along the elongated flexible element into engagement with the shaft, wherein the head defines a distal end of the tethered fastener assembly and the elongated flexible element defines a proximal end of the assembly such that the tethered fastener assembly is an integrated unit (FIGS. 5-11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fell in view of Campbell et al. (US 20140277175), hereinafter “Campbell”.
Fell discloses the bone fixation and repair system of claim 1, except wherein the first and second side members include first and second ridges along the top of the first and second side members, respectively.  Campbell teaches a bone plate (4) comprising a first end (left end, FIG. 7), a second end (right end, FIG. 7) spaced from the first end along a central longitudinal axis, a first and second side member (top and bottom side members, FIG. 7) on opposite sides of the central longitudinal axis, and an elongated slot (11, 12) that extends through the bone plate along a depth (thickness of plate) that is perpendicular to the central longitudinal axis, the first side member and second side member each defining a bottom surface (side opposite shown, FIG. 7), a top surface (side shown, FIG. 7) spaced from the bottom surface along the depth, wherein the first and second side members include first and second ridges (5) along the top surfaces of the first and second side members, respectively.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine ridges as per Campbell with the plate of Fell, since they are “shaped to distribute stress on longitudinal member 4, for example, by use of a curved portion between cleats. The cleats 5 dissect through the soft tissue surrounding the rib and provide purchase into the inner part of the rib” (¶102 Campbell). In this case, one would form ridges on the top surfaces of the first and second side members of the plate of Fell, in order to enhance engagement of the bone plate with bone.
Claims 2-3, 5, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fell in view of Konieczynski et al. (US 20060122602), hereinafter “Konieczynski”.

Regarding claims 2-3 and 5, Fell discloses the bone fixation and repair system of claim 1, except wherein the internal engagement surface is curved.  Konieczynski teaches a bone fixation and repair system (FIGS. 3A-5B) comprising a bone plate (40) including a first end (40p), a second end (40d) spaced from the first end along a central longitudinal axis, a first and second side member (40a, 40b) on opposite sides of the central longitudinal axis, and an aperture (42a) that extends through the bone plate along a depth (thickness of plate) that is perpendicular to the central longitudinal axis, the first side member and second side member each defining a bottom surface (40i), a top surface (40s), wherein the internal engagement surface is curved (at 43a) and/or flat (43b), wherein the internal engagement surface is non-orthogonal to the depth (FIG. 3C). 
Regarding claims 16-18, Konieczynski further teaches a fastener (50, 60) having a head (52, 62), wherein the head defines a smooth outer surface (FIGS. 4-5) configured to movably engage the internal engagement surface of the bone plate, such that the fastener is rotatable about multiple axes when the smooth outer surface of the head is in contact with the internal engagement surface of the bone plate (¶42-43), wherein the smooth outer surface of the head is curved (at 52a, at 62a) with respect to the central fastener axis, wherein the smooth outer surface of the head is linear and angled (at 52b, at 62b) with respect to the central fastener axis (depending on insertion angle).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the plate bore/screw head configuration of Konieczynski with the plate/screw system of Fell, for the purpose of permitting multiple angles of insertion. Polyaxial plating systems are well known in the art for the purpose of customizing the plate to a particular patient and its intended use. In this case, one would form the screw head of Fell comprising a smooth curved/linear head and the plate bore comprising a curved/flat internal engagement surface.
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775